Citation Nr: 0816153	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to June 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  The veteran appeared at a personal hearing before 
the Board sitting at the RO in August 2007.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current migraine headache 
disorder that began during service or as a consequence of 
service.


CONCLUSION OF LAW

Chronic migraine headaches were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2003 and April 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claim of entitlement to service 
connection for a migraine disorder, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  There is some question as to whether additional 
notice of the five elements of a service-connection claim was 
provided as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) as it appears that a letter dated in 
March 2006 was returned to VA.  Nonetheless, the Board 
specifically finds that the veteran is not prejudiced by any 
lack of such notice as she was given notice with respect to 
the basic elements of a service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her the opportunity to give testimony before the 
Board in August 2007, and by leaving the record open 
following her hearing so that she could provide additional 
evidence to support her claim.  The Board also granted an 
extension of time to submit additional evidence in January 
2008, but the veteran did not provide any evidence subsequent 
to the Board's letter to her granting the requested extension 
of time.  

In September 2007, the veteran submitted additional medical 
evidence with a waiver of RO review, but did not submit lay 
statements to corroborate her testimony as to the timing of 
the onset of her disability.  It is important to note in this 
regard that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The veteran asserts that she has continued to have migraine 
headaches and treatment therefor since service, which she is 
certainly competent to attest to.  Although a medical 
examination has not been provided to specifically explore the 
etiology of current disability, the Board finds that VA is 
not required to provide a medical examination nor to obtain a 
medical opinion as to the etiology of the veteran's current 
disability because the totality of the probative evidence of 
record  does not indicate that the current disability may be 
associated with military service.  See 38 C.F.R. 
§ 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the merits of the veteran's claim will now be 
addressed.

The veteran asserts that she began having headaches about six 
months into her period of active service and has been treated 
for migraines since that time.  She testified before the 
Board that she began using medication to treat her migraines 
during service, has tried numerous prescription medications 
since that time and has continued to experience severe 
headaches since service.  The veteran contends that the 
migraine disorder that she experiences now began during 
service.


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service event 
is not enough; there must be evidence of a chronic 
disability resulting from that event.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service medical records show that the veteran was first 
treated for a migraine in June 1990.  She complained of heavy 
pressure across her forehead for one hour.  A computerized 
tomography (CT) scan was performed and determined to be 
normal.  Upon follow-up nine days later, the veteran reported 
a history of her headache having started in April 1990 with 
treatment provided in an emergency room.  The Board notes 
that the only urgent care record dated in April 1990 reflects 
that the veteran was brought in for treatment of possible 
suicidal ideation after consuming six beers.  At that time, 
she denied any suicidal intent and was discharged.  There was 
no mention of headaches and no diagnosis of a migraine.

The veteran was treated again in October 1990 with complaints 
of a headache.  She related having a history of headaches of 
less severity.  Testing was reported as negative and a 
diagnosis of migraine headache was rendered.  There is no 
other record of treatment for headaches found in the service 
medical records and, upon discharge examination in April 
1993, the veteran reported being in excellent health and only 
being prescribed oral contraceptives.  She marked "no" for 
frequent or severe headaches and was discharged without any 
evidence of a migraine headache disorder.

The veteran filed her initial application for VA compensation 
benefits in June 1993 and made no mention of a headache 
disorder.  Upon VA physical examination in August 1993, the 
veteran made no complaint of headaches and a history of 
headaches was not reported.  At that time, she was noted to 
take only one prescription medication with that being for 
birth control.  

The first post-service evidence of headaches is dated in 
November 1996.  At that time, the veteran related having had 
a concussion in high school and a head injury during service 
followed by headaches that were not severe.  The diagnostic 
assessment was a migraine.  A treatment record dated in 
September 1997 reveals a history of migraines since 1996 as 
reported by the veteran.

The veteran attended college following service.  The 
California State University reported that the veteran had 
been given accommodations due to migraines from the Fall of 
1997 to the Fall of 1999.  Unfortunately, health records from 
the veteran's schools are not available for the period 
immediately following service.

The veteran provided the Board with the name of an individual 
who has known her since service to corroborate her assertion 
that her headaches have been present since service, but she 
has not provided a statement from that individual.  At her 
hearing before the Board in August 2007, the veteran advised 
that she would submit statements from people who had known 
her to have headaches since service.  The veteran has not 
provided any such corroborating statements.

Given the evidence as outlined above, the Board finds that 
the veteran experienced at least two instances of migraine 
headaches during service, but did not have a chronic headache 
disorder at any time during service nor at the time of her 
discharge from service.  As noted above, she reported not 
having headaches at the time of discharge, she did not report 
a history of headaches or problems with headaches upon VA 
examination in August 1993, and post-service treatment 
records show a history of migraines since 1996.  
Additionally, the medical evidence contradicts the veteran's 
assertion that she had been prescribed medication for 
headaches since service as it was specifically noted that she 
was only taking birth control pills at the time of discharge 
and when she presented for VA examination in August 1993.

The Board notes that the veteran is certainly competent to 
testify as to the presence of observable symptomatology that 
are not medical in nature.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board is charged, however, with 
determining the credibility of the assertions.  Here, the 
medical evidence, including the information reported by the 
veteran herself as contained in her contemporaneously 
recorded medical records, simply does not support her current 
assertions.  The contemporaneously recorded information is 
found to be more probative as to the time of onset of the 
currently diagnosed migraine headache disorder because it 
shows reports made at the time and in the course of 
treatment. The divergent testimony offered years later from 
memory in the course of a claim for compensation benefits is 
more likely than not less accurate and less credible. The 
veteran has been provided every opportunity to obtain 
statements of friends who have known her since service to 
corroborate her assertions that she has experienced headaches 
and been treated for headaches since service, but has not 
done so.  Accordingly, the Board must give greater weight to 
the medical evidence of record showing onset of a chronic 
disability no earlier than 1996 and find that the veteran's 
current migraine headache disorder began subsequent to 
service.  Additionally, because there is no medical evidence 
even remotely suggesting that the currently diagnosed 
headache disorder began as a result of service and there is 
no credible evidence showing a continuity of symptomatology 
since service, the 



(CONTINUED ON THE FOLLOWING PAGE)


Board must find that the veteran's migraine headache disorder 
did not begin during service or as a consequence of service.  
Consequently, the veteran's claim is denied.


ORDER

Service connection for migraine headaches is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


